DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 13 are objected to because of the following informalities:  
Claim 5, line 2, “which each” should read - - wherein each multiple-curvature portion - -.
Claim 13, line 1, “in particular for the bearing according to claim 1” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	A person of ordinary skill in the art would understand the scope of the terms “the support-surface portion, when viewed in cross section, extends substantially in a circumferential direction that is offset radially inwards relative to the circumferential portion” and “extends over an angular section of approximately 10º to approximately 45º” to be mutually exclusive to one another and also understand that those terms cannot describe the same “support portion,” given that the support portion must be offset radially inwards, according to the antecedent claim 1. Accordingly, the “and/or” phrase in this claim is indefinite since a person having ordinary skill in the art would be unable to understand what is meant by something that is either “the support-surface portion, when viewed in cross section, extends substantially in a circumferential direction that is offset radially inwards relative to the circumferential portion” or  “extends over an angular section of approximately 10º to approximately 45º” in view of claim 1. Rather, only the “and” part of the “and/or” phrase is definite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 – 5, 13 and 14, as best understood, are rejected under 35 U.S.C. 102a1 as being anticipated by Schroeder et al. DE19755307.
Claims 1 and 3, Schroeder (see annotated section view of Fig. 12) discloses a bearing, comprising: an inner sleeve (outer ring 19); an outer sleeve (housing 18), and an elastomer body (elastic sheet 38), which resiliently interconnects the inner sleeve and the outer sleeve, wherein the outer sleeve comprises a circumferential portion and at least one deformation portion (stop 40) that is recessed radially inwards from the circumferential portion, and wherein the deformation portion comprises a support-surface portion 40a arranged so as to be offset radially inwards relative to the circumferential portion of the outer sleeve, wherein the support-surface portion extends substantially perpendicularly to a radial direction.

    PNG
    media_image1.png
    472
    486
    media_image1.png
    Greyscale

Claim 4, Schroeder discloses the support-surface portion, when viewed in cross section, extending substantially in a circumferential direction that is offset radially inwards relative to the circumferential portion and/or (“and”) extends over an angular section of approximately 10º to approximately 45º.
Claims 5, Schroeder disclose the deformation portion further comprising a pair of multiple-curvature portions 4, wherein each multiple-curvature portion comprises at least one first curvature portion 40b, an inflection-point portion 40c and a second curvature portion 40d opposite the first curvature portion, wherein the first curvature portion connects the circumferential portion to the inflection-point portion and the second curvature portion connects the inflection-point portion to the support-surface portion 40a.
Claim 14, Schroeder discloses the deformation portion comprising two multiple-curvature portions 4, which are formed to be opposite one another in the circumferential direction and have a distance from one another in the circumferential direction.

Allowable Subject Matter
Claims 2 are 6 – 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 2, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including the outer sleeve being calibrated, and wherein during calibration, the support-surface portion is prevented from being displaced radially inwards by means of a counterholder, which abuts the support-surface portion.
In regards to claim 15, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including inserting a counterholder between the outer sleeve and the inner sleeve such that the counterholder abuts the support-surface portion, and calibrating the outer sleeve, wherein, by means of the counterholder, the support-surface portion is prevented from being displaced radially inwards.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656